 
Exhibit 10.4
 


 


 
GUARANTY AGREEMENT
 


THIS GUARANTY AGREEMENT dated as of December 22, 2014 (herein referred to as the
“Guaranty Agreement”) is from TECHPRECISION CORPORATION, a Delaware corporation
having an  address of 3477 Corporate Parkway, Suite 140, Center Valley,
Pennsylvania 18034 (herein, together with heirs, administrators,
representatives, executors, successors and assigns, referred to as “Guarantor”)
to REVERE HIGH YIELD FUND, LP, a Delaware limited partnership (herein, together
with its successors and assigns, referred to as “Lender”).
 


PRELIMINARY STATEMENT
 


 
 
A.
Ranor, Inc., a Delaware corporation (the “Borrower”) entered into that certain
Term Loan and Security Agreement dated the date hereof with the Lender (as
amended from time to time, the “Loan Agreement”), pursuant to which the Lender
has agreed to make a loan in the maximum principal amount of $1,500,000.00
affecting certain real estate and improvements held by Borrower located in
Westminster, Massachusetts (the “Premises”), and a loan in the maximum principal
amount of $750,000.00 (collectively, the “Loan”), which Loan is evidenced by a
Term Note of even date herewith from Borrower to Lender, in the face amount of
$1,500,000.00 and a Term Note of even date herewith  from Borrower to Lender in
the face amount of $750,000.00 (as may from time to time be amended, extended,
renewed and supplemented, collectively, the “Note”).

 
 
B.
The indebtedness evidenced by the Note is secured by, inter alia, the Loan
Agreement and a Mortgage Deed, Assignment of Leases  and Rents, Security
Agreement and Fixture Filing of even date herewith from Borrower to Lender (as
may be amended and supplemented, the “Mortgage”).



 
C.
As further security for the payment of the indebtedness evidenced by the Note
and in order to induce Lender to make the Loan, Guarantor is willing to enter
into and deliver this Guaranty Agreement. Guarantor acknowledges that Lender has
refused to make the Loan without this Guaranty Agreement.

 
 
D.
This Guaranty Agreement, the Note, the Mortgage, and any other documents or
instruments evidencing or securing the Note shall be herein referred to as the
“Loan Documents.”

 


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is  hereby
acknowledged, Guarantor does hereby, jointly and severally, covenant and agree
with Lender as follows:


ARTICLE I
REPRESENTATIONS AND WARRANTIES OF GUARANTOR
 


 
SECTION 1.1.                                REPRESENTATIONS AND WARRANTIES.




 
 
1

--------------------------------------------------------------------------------

 


 
Guarantor does hereby represent and warrant as follows:


 
(a)
This Guaranty Agreement has been duly authorized, executed and delivered by
Guarantor;



 
(b)
There are no undisclosed actions, suits, or proceedings pending or, to the best
of Guarantor’s knowledge, threatened against Guarantor in any court or before
any Federal, state, municipal or other governmental department or commission,
board, bureau, agency or instrumentality which if adversely determined will
affect the transactions contemplated by this Guaranty Agreement or materially
adversely affect Guarantor’s ability to perform Guarantor’s obligations
hereunder;

 
 
(c)
The Loan will result in a direct financial benefit to Borrower and to Guarantor;

 
 
(d)
With regard to any and all balance sheets, net worth statements and other
financial statements and data which have heretofore been given to Lender with
respect to Guarantor, Guarantor affirms that such statement fairly and
accurately represents the financial condition of Guarantor as of the date of
such statements, and, since such date, there has been no material adverse change
in the financial condition of Guarantor; and

 
 
(e)
(i) there are no undisclosed material claims or demands pending against, or to
the knowledge of Guarantor threatened against Guarantor or any of Guarantor’s
assets which, if adversely decided, would affect the Guarantor’s ability to
perform the obligations hereunder, (ii) Guarantor is not in breach or default of
any obligation to pay money that would affect the Guarantor's ability to perform
the obligations hereunder, and (iii) no event (including specifically
Guarantor’s execution and delivery of this Guaranty Agreement) has occurred that
would affect the Guarantor's ability to perform the obligations hereunder, and
which, with or without the lapse of time or action by a third party, constitutes
or could constitute a material breach or material default under any document
evidencing or securing any obligation to pay money or under any other contract
or agreement to which Guarantor is a party.

 


ARTICLE II
PAYMENT AND PERFORMANCE GUARANTY
 
 
SECTION 2.1.                                 GUARANTY.
 
Guarantor hereby irrevocably, unconditionally and absolutely guarantees to
Lender, and Lender’s successors and assigns, the due and prompt payment, and not
just the collectability, of the principal of, and interest and late charges,
escrow payments and all other indebtedness and indemnification, if any, under
any of the Loan Documents when due, whether at  maturity, pursuant to mandatory
or optional prepayments, by acceleration, indemnification or otherwise all


 
 
2

--------------------------------------------------------------------------------

 


 
at the times and places and at the rates described in, and otherwise according
to the terms of, the Note and the other Loan Documents.
 
Guarantor further hereby irrevocably, unconditionally and absolutely guarantees
to Lender the due and prompt performance by Borrower of all duties, agreements
and obligations of Borrower contained in the Note and the other Loan Documents,
and the due and prompt payment of all costs incurred, including reasonable
attorneys’ and paralegals’ fees and costs (including, without limitation, fees
and costs incurred in litigation, mediation, arbitration, administrative and
bankruptcy proceedings, and appeals therefrom), in enforcing the payment and
performance of the Note and the other Loan Documents and this Guaranty
Agreement.
 
The payment and performance of the items set forth in this Section 2.1 are
hereinafter collectively referred to as the “Indebtedness Guaranteed”.
 
The liability of Guarantor under this Section 2.1 shall survive any release,
termination, satisfaction or foreclosure of the Mortgage or the Borrower
Collateral (as defined in the Loan Agreement) or the acceptance of title to the
Premises or the Borrower Collateral by a deed in lieu of foreclosure.


In case any covenant and agreement made by Borrower under any Loan Documents has
not been performed or any obligation under the Note or other Loan Document shall
not have been paid by Borrower when due, Guarantor will, not later than fifteen
(15) days after written notice by Lender, perform the same and pay the same, to
the amount and to the extent required hereunder. Overdue amounts hereunder shall
bear interest at the Default Rate as defined in the Note.
 


SECTION 2.2.                                 ABSOLUTE OBLIGATIONS.
 
The obligations of Guarantor under this Guaranty Agreement shall be binding upon
Guarantor and Guarantor’s heirs, administrators, representatives, executors,
successors and assigns, and shall remain in full force and effect irrespective
of any obligations of Borrower on the Note or under the Mortgage or other Loan
Documents. The obligations of Guarantor shall not be discharged or impaired by
acts, failures or omissions on the part of any holder or holders of the Note
whether or not Guarantor has notice, or has agreed to such acts, failures or
omissions which might otherwise have the effect of releasing Guarantor,
including but not limited to the following acts, failures or omissions:
 
 
(a)
any failure to present the Note for payment or to demand payment thereof, or to
give Borrower notice of dishonor for nonpayment of the Note or the interest
thereon, when and as the same may become due and payable, or notice of any
failure on the part of Borrower and/or Guarantor to do any act or thing or to
perform or keep any covenant or agreement by it to be done, kept and performed
under the terms of the Note or the Mortgage or the other Loan Documents;





 
 
3

--------------------------------------------------------------------------------

 


 
 
(b)
the voluntary or involuntary liquidation, dissolution, sale or other disposition
of all or substantially all the assets, marshaling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition with creditors or readjustments of, or
other similar proceedings affecting Borrower and/or Guarantor or any of their
respective assets, or any contest of the validity of this Guaranty Agreement in
any such proceeding;

 
 
(c)
any release, limitation, discharge, or cessation of the liability of Borrower or
any other person for all or any portion of the obligations under any of the Loan
Documents or of Guarantor under this Guaranty Agreement due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of this Guaranty Agreement or of any provision of any Loan Document or any
term or provision hereof or thereof;

 
 
(d)
any defense, setoff, counterclaim, or claim of recoupment, reduction,
diminution, discharge, or exoneration, or any other defense of any kind or
nature, other than that of prior performance, that Borrower or Guarantor may
have or assert, including, but not limited to, any defense of incapacity or lack
of authority to enter into  this Guaranty Agreement or any of the other Loan
Documents or to perform or pay the liabilities and obligations contained herein
or therein, or any defense based on any omission, statute of limitations,
failure of consideration, accord and satisfaction, delay or inadequacy, whether
entire or partial, respectively, under this Guaranty Agreement or any of the
other Loan Documents or the existence of any defense to the enforcement of the
Loan Documents;

 
 
(e)
any failure or delay in exercising Lender’s rights and/or remedies against
Borrower or Guarantor, hereunder or under any of the other Loan Documents.
Lender’s release of or refusal to enforce any provision of the Loan Documents,
or agreement not to sue Borrower, any suspension of the right to enforce against
Borrower its obligations under the Loan Documents or any security interest in or
lien upon any collateral granted to Lender under the Loan Documents or any
transfer, waiver, subordination, exchange, substitute, recovery, abandonment,
compromise, settlement, modification, surrender or release of any security
granted to Lender, or any agreement or undertaking of Borrower, Guarantor or any
other person; any compromise, extension, renewal of, or settlement of duration
or time for payment, discharge, or performance of all or any part of the
liabilities or the obligations hereunder, whether made with or without the
knowledge or consent of Borrower or Guarantor; any amendment to or modification
of, alteration, increase, reduction, compromise of, renewal, extension,
refinance of, any of the Loan Documents, any amendment or modification of any
documents or agreement relating thereto or any release, surrender, exchange,
realization, or compromise of Lender’s rights and remedies with respect to any
lien upon or security interest in the collateral granted to Lender under any of
the Loan Documents, whether or not any promise by Lender is for any cause void
or voidable by Lender at its option;





 
4

--------------------------------------------------------------------------------

 
 


 
 
(f)
the addition of, or release of, any and all other endorsers, guarantors,
obligors and other persons liable under the Loan Documents and/or release of the
security or any portion thereof or acceptance of additional security for the
performance of the obligations under the Loan Documents;

 
 
(g)
any agreement by Lender with Borrower or any other person to supplement, modify,
amend, extend, renew, accelerate or otherwise change the time for payment of
Borrower’s obligations under the Loan Documents or any part thereof, including
any increase or decrease of the rate(s) of interest thereon;

 
 
(h)
any agreement by Lender with Borrower or any other person to supplement, modify,
amend or waive, or enter into or give any agreement, approval or consent with
respect to the Loan Documents or any of Borrower’s other obligations under the
Loan Documents or any part thereof, or any of the Loan Documents, or any
additional security or guaranties, or any condition, covenant, default, remedy,
right, representation or term thereof or thereunder;

 
 
(i)
acceptance of new or additional instruments, documents or agreements in exchange
for or relative to any of the Loan Documents or any of Borrower’s other
obligations under the Loan Documents or any part thereof;

 
 
(j)
acceptance of partial payments on Borrower’s obligations under the Loan
Documents;



 
(k)
any agreement to settle, release on terms satisfactory to Lender or by operation
of applicable laws or otherwise to liquidate or enforce any obligations of
Borrower under the Loan Documents, or any security in any manner, or any consent
to the transfer of any security and bid and purchase at any sale;

 
 
(l)
to the extent permitted by law, any failure of Lender to give notice of sale or
other disposition of any collateral to Borrower or Guarantor or any other person
or any defect in any notice that may be given in connection with any sale or
disposition of collateral; and/or



 
(m)
to the extent permitted by law, any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any collateral or other
security granted to Lender under the Loan Documents, including,
without  limitation,  any failure of Lender to conduct a commercially reasonable
sale or other disposition of any collateral or other security.

 
Provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligations of Guarantor shall be absolute and unconditional
to the extent herein specified and shall not be discharged, impaired or varied
except by the payment of the principal of, prepayment fee (as defined in the
Note), if any, and interest on the Note and any other payments due under the
Note,


 
 
5

--------------------------------------------------------------------------------

 


 
the Mortgage and the Loan Documents in accordance with the terms thereof, and
then only to the extent of such payment. Without limiting any of the other terms
or provisions hereof, it is understood and agreed that in order to hold
Guarantor liable hereunder, there shall be no obligation on the part of Lender
or any other holder of the Note to resort in any manner or form for payment to
Borrower, to any other person, firm or corporation, their properties or estates.
All rights of Lender or any other holder of the Note hereunder may be
transferred or assigned at any time or from time to time and shall be considered
to be transferred or assigned at any time or from time to time upon the transfer
of the Note, whether with or without the consent of or notice to Guarantor or to
Borrower.
 
Guarantor also agrees that to the extent Borrower makes any payment on the Note
or any of the other Loan Documents, which payment or any part thereof is
subsequently invalidated, voided, declared to be fraudulent or preferential, set
aside, or is required to be repaid to a trustee, receiver, or any other person
under any bankruptcy code, common law, or equitable cause, then and to the
extent of such payment, Borrower’s obligation or the part thereof intended to be
satisfied shall be revived and continued in full force and effect with respect
to Guarantor’s obligations hereunder, as if said payment had not been made. The
liability of  Guarantor hereunder shall not be reduced or discharged, in whole
or in part, by any payment to Lender from any source, that Lender thereafter
pays, returns or refunds in whole or in part by reason of the assertion of a
claim of any kind relating thereto, including, but not limited to, any claim for
breach of contract, breach of warranty, preference, illegality, invalidity, or
fraud asserted by any account debtor or by any other person.
 
To the extent permitted by law,  Lender may, at its election, exercise any right
or remedy it may have against Borrower, Guarantor or any other person or any
security held by Lender, including, without limitation, the right to foreclose
upon any such security by one or more foreclosure sales, whether or not every
aspect of any such sale is commercially reasonable, without affecting or
impairing in any way the liability of Guarantor hereunder, except to the extent
the indebtedness has been paid, and Guarantor hereby waives any defense arising
out of the absence, impairment or loss of any right of reimbursement,
contribution or subrogation or any other right or remedy of Guarantor against
Borrower or any other person or any such security whether resulting from such
election by Lender or otherwise. Guarantor hereby waives any defense arising by
reason of any disability or other defense of Borrower or any other person or by
reason of the cessation from any cause whatsoever (including without limitation
any intervention or omission by Lender) of any obligation or liability, either
in whole or in part, of Borrower to Lender. Guarantor understands and agrees
that if all or any part of any obligation or liability of Borrower to Lender is
secured by real property, Guarantor shall be obligated and liable for the full
amount of Guarantor’s obligations hereunder notwithstanding foreclosure of such
real property by trustee sale, judicial sale or any other reason impairing the
right of Guarantor to proceed against Borrower.
 
SECTION 2.3.                                 ADDITIONAL WAIVERS OF GUARANTOR.
 
 
(a)
Financial Condition of Borrower.   Guarantor acknowledges that this is a
continuing Guaranty Agreement and that Guarantor expressly promises to pay and
perform each

 


 
 
6

--------------------------------------------------------------------------------

 


 
and every one of Guarantor’s obligations hereunder. Guarantor is fully aware of
the operating history of the Premises and the status of the Borrower Collateral.
Guarantor delivers this Guaranty Agreement based solely upon Guarantor’s
independent investigation of Borrower’s financial condition, and Guarantor
assumes full responsibility for obtaining any further information concerning
Borrower’s financial condition. Guarantor agrees that Guarantor is now and,
during the term of  this Guaranty Agreement, will be responsible for being fully
aware of the financial condition of Borrower, the Borrower Collateral and the
Premises. Guarantor knowingly accepts the full range of risk encompassed in a
contract of continuing guaranty, which risk includes, but is not limited to, the
possibility that Borrower’s financial condition or its ability to pay its debts
as they mature has deteriorated.
 
 
(b)
Waiver of Notice. Guarantor hereby waives: (i) presentment and protest, and
waives notice of presentment, protest, dishonor, non-payment, non-performance
and any similar notice, and waives any delay thereto, with respect to the Loan
Documents or any instruments or documents at any time held by Lender in
connection with this Guaranty Agreement or the other Loan Documents; (ii) notice
of extension, modification, refunding, amendment, addition or supplement to,
deletion or departure from, or breach of any of the terms of the Loan Documents
(other than this Guaranty Agreement) or the other Loan Documents or any other
agreement that may be made relating hereto or thereto; (iii) notice of the
occurrence of any default hereunder or the occurrence of any default or Event of
Default under any of the Loan Documents, any compromise, release, consent, or
other action or inaction with respect to the collateral granted to Lender under
any of the Loan Documents or any of the terms and provisions of the Loan
Documents; (iv) notice with respect to any exercise or non- exercise by Lender,
or any right, power, or remedy under or in respect of the Loan Documents or any
security, lien, deposit, pledge, or guaranty held in connection with the
liabilities of Borrower under the Loan Documents; (v) notice of acceptance of
this Guaranty Agreement and notice that credit has been extended by Lender  in
reliance on Guarantor’s guaranty of the obligations of Borrower; (vi) any
defense based upon an election of remedies by Lender whether or not the right of
Guarantor to proceed against Borrower for reimbursement is affected; (vii) to
the extent Guarantor may lawfully do so, any defense based upon any statute or
rule which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; and
(viii) all defenses which Borrower may now or hereafter have to the payment of
the obligations under the Loan Documents which could otherwise be asserted by
Guarantor in any defense (other than payment) of any kind which  Guarantor may
now or hereafter have with respect to any of the Loan Documents, any other
guaranty, or any other collateral securing the obligations under the Loan
Documents.

 
 
(c)
Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document, Guarantor until one
year and one day from the payment and full satisfaction of all amounts due
Lender under the Loan Documents and the performance and payment of the
Indebtedness Guaranteed, hereby

 
 
 
7

--------------------------------------------------------------------------------

 


 
 
expressly waives with respect to Borrower and any other person, any and all
rights at law or in equity to subrogation, to reimbursement, to exoneration, to
contribution, to indemnification, to setoff or to any other rights that could
accrue to a surety against a principal, to a guarantor against a maker or
obligor, to  an  accommodation  party against the party accommodated, or to a
holder or transferee against a maker, and which Guarantor may have or hereafter
acquire against Borrower or any other person in connection with or as a result
of Guarantor’s execution, delivery and/or performance of this Guaranty Agreement
or any other Loan Document. Guarantor agrees that Guarantor shall not have or
assert any such rights against Borrower or its successors and assigns or any
other person (including any surety), either directly or as an attempted
setoff  to any action commenced against Guarantor by Borrower (as borrower or in
any other capacity) or by Lender or by any other person.

 


 
Guarantor agrees that to the extent that such claims are not subordinated, by
operation of law or otherwise, such claims of Guarantor are hereby subordinated
as a claim against Borrower or any of its assets, whether such claim be in the
ordinary course of business or in the event of voluntary or involuntary
liquidation, dissolution, insolvency or bankruptcy, so that no payment with
respect to any such indebtedness, claim or liability will be made or received
while any portion of the obligations under the Loan Documents remains due and
unpaid, and if any such payment is received by Guarantor, it shall be held in
trust for the benefit of Lender and then promptly paid over to Lender for
application to the payment  of the obligations under the Loan Documents.

 


 
(d)
Independent Obligations, and Waivers. The obligations of Guarantor hereunder are
independent of and are not co-extensive with the obligations of Borrower under
the Loan Documents. A separate action or actions may be brought and prosecuted
by Lender against Guarantor whether or not an action is brought against Borrower
or Borrower is joined in any such action or actions and Guarantor’s liability
hereunder may be enforced regardless of the existence, validity,
enforcement  or  non- enforcement of any such other guaranties or other
obligations. Any cause of action that Lender may have against Guarantor shall
accrue upon the date Lender makes demand on Guarantor for payment of Guarantor’s
obligations hereunder. Without limiting the generality of the foregoing,
Guarantor expressly waives the benefit of any statute of limitations, any
moratorium, reinstatement, marshaling, forbearance, valuation, stay, extension,
redemption, appraisement, exemption and homestead now provided, or which may
hereafter be provided, by the Constitution or laws of the United States of
America or the Commonwealth of Massachusetts, both as to itself and to all of
its property, real and personal, affecting the liabilities under the Loan
Documents or otherwise and expressly agrees that the running of a period of
limitation on, or any delay or omission in, Lender’s action against Borrower or
in Lender’s enforcement of remedies against Borrower, the collateral granted to
Lender under any of the Loan Documents, or any security interest or lien held
for  the liabilities under the Loan Documents shall not exonerate or affect
Guarantor’s absolute obligation to pay and perform in full Guarantor’s
obligations hereunder.

 
 





 
8

--------------------------------------------------------------------------------

 
 


 
 
(e)
Bankruptcy and Related Waivers. Guarantor hereby waives to the fullest extent
permitted by law, (i) any defense arising as a result of Lender’s election, in
any proceeding instituted under the United States Bankruptcy Code, of the
application of Section 1111(b)(2) of the United States Bankruptcy Code, (ii) any
defense based on any borrowing or grant or a security interest under Section 364
of the United States Bankruptcy Code, (iii) any use of cash collateral under
Section 363 of the United States Bankruptcy Code, (iv) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any person, (v) the avoidance of any lien in favor of
Lender for any reason, and (vi) any objection to or defense arising as a result
of bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against Borrower or any
other person, including any discharge of, or bar or stay against collecting, all
or any of the liabilities hereunder or under any of the Loan Documents.

 
 
(f)
Understandings With Respect to Waivers and Consents. Guarantor warrants  and
agrees that each of the waivers and consents of Guarantor set forth in this
Guaranty Agreement are made after consultation with legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which Guarantor otherwise may have against
Borrower, Lender or any other person or against the Premises or the Borrower
Collateral, and that, under the circumstances, the waivers and consents herein
given are reasonable and not contrary to public policy or law. If any of the
waivers or consents herein is determined to be contrary to any applicable law or
public policy, such waivers and consents shall be effective to the maximum
extent permitted by law.

 
ARTICLE III
TERM OF GUARANTY
 
SECTION 3.1.                                 GUARANTY TERM.
 
The obligations and liabilities of Guarantor under this Guaranty Agreement shall
remain in full force and effect, notwithstanding the release of the Note, the
Mortgage or the other Loan Documents, until such time as the Note has been paid
in full and the principal, prepayment fee (as defined in the Note), if any, and
interest on the Note and all other amounts due and owing Lender under the Loan
Documents  have been paid in full and all  obligations of Borrower have been
performed in full.
 
ARTICLE IV
MISCELLANEOUS
 
SECTION 4.1.                                 NO TRANSFER.


 
 
9

--------------------------------------------------------------------------------

 


 
Guarantor covenants that Guarantor will not transfer any of its assets for the
purpose of preventing Lender from satisfying any judgment rendered under this
Guaranty Agreement therefrom, either before or after the entry of any such
judgment.
 
SECTION 4.2.                                 FINANCIAL STATEMENTS.
 
Guarantor shall submit such financial and other information as provided in
Section 5.06 of the Loan Agreement.
 
SECTION 4.3.                                 UNCONDITIONAL OBLIGATIONS.
 
The obligations of Guarantor hereunder shall arise absolutely and
unconditionally when the Note shall have been delivered to Lender.
 
SECTION 4.4.                                 AMENDMENTS.
 
This Guaranty Agreement may be amended and the observance of any term of this
Guaranty Agreement may be waived with (and only with) the written consent of
Guarantor and Lender (or the holder or holders of the Note).


SECTION 4.5.                                 ENTIRE AGREEMENT.
 
This Guaranty Agreement constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.


SECTION 4.6.                                 SEVERABILITY.
 
In case any one or more of the provisions contained in this Guaranty Agreement
shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected or impaired thereby.


SECTION 4.7.                                 SUCCESSORS AND ASSIGNS.
 
This Guaranty Agreement shall be binding upon Guarantor and Guarantor’s heirs,
administrators, representatives, executors, successors and assigns and shall
inure to the benefit of Lender and its successors and assigns as holder of the
Note.
 
SECTION 4.8.                                 GOVERNING LAW.
 
This Guaranty Agreement shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
principles of conflicts of laws.
 
SECTION 4.9.                                 JURISDICTION AND NOTICES.




 
10

--------------------------------------------------------------------------------

 
 


 
The Guarantors submit and consent to personal jurisdiction in the Commonwealth
of Massachusetts for the enforcement of this Guaranty Agreement and waive any
and all personal rights under the laws of any state or the United States of
America to object to jurisdiction in the Commonwealth of Massachusetts for the
purposes of litigation to enforce this Guaranty Agreement. Litigation may be
commenced either in the court of general jurisdiction of such state or the
United States District Court for the district in that state, at the election of
the Lender. In the event that such litigation is commenced in lieu of personal
service, service of process may be made, and personal jurisdiction over the
Guarantors obtained, by the mailing of a copy of any summons and complaint, U.S.
Mail, Certified Mail, Return Receipt Requested, or any other method provided
under the laws of the jurisdiction for service of process in a civil action, to
the Guarantors at the addresses shown below, or the last address of which Lender
has received notice. Nothing contained herein shall prevent Lender from bringing
any action or exercising any rights against any security given to Lender by the
Guarantors, or against the Guarantors personally, or against any property of the
Guarantors, within any other state. Commencement of any such action or
proceeding in any other state shall not constitute a waiver of the agreement as
to the laws of the state which shall govern the rights and obligations of the
Guarantors and Lender hereunder or of the submission made by the Guarantors to
personal jurisdiction with the Commonwealth of Massachusetts. The aforesaid
means of obtaining personal jurisdiction and perfecting service of process are
not intended to be exclusive but are cumulative and in addition to all other
means of obtaining personal jurisdiction and perfecting service of process  now
or hereafter provided by the laws of the state where an action on this Guaranty
Agreement is commenced.
 


Address:
TechPrecision Corporation
 
Saucon Valley Plaza
 
3477 Corporate Parkway, Suite 140
 
Center Valley, Pennsylvania 18034
 
Attention:  Richard F. Fitzgerald, CFO
Telephone:
484.693.1702
Fax:
267.373.1640
Email:
fitzgeraldr@techprecision.com



SECTION 4.10.                                           ENFORCEMENT COSTS.
 
If (i) this Guaranty Agreement is delivered to an attorney for the purpose of
enforcing the obligations hereunder or any of them through any legal proceeding;
(ii) an attorney is retained to represent Lender in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty Agreement; or (iii) an attorney is
retained to represent Lender in any other proceedings whatsoever in connection
with this Guaranty Agreement, then Guarantor shall pay to Lender all reasonable
attorneys’ and paralegals’ fees and costs,  including without limitation fees
and costs incurred in litigation, mediation, arbitration, administrative, and
bankruptcy proceedings and appeals therefrom, court costs, filing fees,
recording costs, expenses for telephone calls and facsimile transmissions,
travel expenses, photocopies, expenses of sale of foreclosure, title insurance
premiums, accountant’s fees, appraisal fees, environmental investigation costs,
out of court settlement fees and expenses
 


 
 
11

--------------------------------------------------------------------------------

 


 
and all other costs and expenses incurred in connection therewith, in
addition  to  all  other amounts due hereunder. Such costs shall be paid Lender
whether or not an action is actually commenced against Guarantor by reason of
any breach of Guaranty Agreement.
 


SECTION 4.11.                                           PREJUDGMENT REMEDY WAIVER .
 
GUARANTOR HEREBY REPRESENTS, COVENANTS AND AGREES THAT THE TRANSACTION TO WHICH
THE LOAN DOCUMENTS RELATE IS A "COMMERCIAL TRANSACTION" AS DEFINED BY THE
GENERAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. GUARANTOR HEREBY WAIVES ALL
RIGHTS TO NOTICE AND PRIOR COURT HEARING OR COURT ORDER UNDER THE GENERAL LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS, AS AMENDED, OR UNDER ANY OTHER STATE OR
FEDERAL LAW WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES BORROWER OR LENDER
MAY EMPLOY TO ENFORCE ITS  RIGHTS  AND  REMEDIES  HEREUNDER. GUARANTOR
ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE AND A HEARING SUBSEQUENT TO THE
ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY BY BORROWER’S OR LENDER’S ATTORNEY,
AND BORROWER AND LENDER ACKNOWLEDGE GUARANTOR’S RIGHT TO SAID HEARING SUBSEQUENT
TO THE ISSUANCE OF SAID WRIT. GUARANTOR FURTHER HEREBY WAIVES ANY REQUIREMENT OR
OBLIGATION OF BORROWER OR LENDER TO POST A BOND OR OTHER SECURITY IN CONNECTION
WITH ANY PREJUDGMENT REMEDY OBTAINED BY BORROWER OR LENDER AND WAIVES ANY
OBJECTIONS TO ANY PREJUDGMENT REMEDY OBTAINED BY BORROWER OR LENDER BASED ON ANY
OFFSETS, CLAIMS, DEFENSES OR COUNTERCLAIMS OF GUARANTOR OR ANY OTHER OBLIGATED
PARTY  TO ANY ACTION BROUGHT BY BORROWER OR LENDER.
 
SECTION 4.12.                                           JURY TRIAL.
 
NEITHER BORROWER, LENDER, GUARANTOR OR ANY OTHER PERSON OR ENTITY LIABLE FOR THE
INDEBTEDNESS EVIDENCED BY THE NOTE, OR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF LENDER, BORROWER, GUARANTOR OR ANY OTHER PERSON OR ENTITY
SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER
LITIGATION PROCEDURE BASED UPON OR ARISING OUT OF THIS GUARANTY AGREEMENT, THE
MORTGAGE, THE NOTE OR ANY INSTRUMENT SECURING THE NOTE, ANY COLLATERAL FOR THE
PAYMENT HEREOF OR THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG SUCH PERSONS
OR ENTITIES, OR ANY OF THEM. NEITHER LENDER, BORROWER, GUARANTOR OR ANY OTHER
PERSON OR ENTITY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL
HAS BEEN WAIVED, WITH ANY OTHER ACTION WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY DISCUSSED BY THE
PARTIES HERETO, AND THE PROVISIONS HEREOF


 
 
12

--------------------------------------------------------------------------------

 


 
SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE
FULLY ENFORCED IN ALL INSTANCES. GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY LENDER THAT THE PROVISIONS OF THIS PARAGRAPH CONSTITUTE A MATERIAL
INDUCEMENT UPON WHICH LENDER HAS RELIED,  IS  RELYING AND WILL RELY IN MAKING
THE LOAN. BORROWER ACKNOWLEDGES THAT IT HAS CONSULTED WITH AN ATTORNEY AND FULLY
UNDERSTANDS THE LEGAL EFFECT OF THE PROVISIONS OF THIS PARAGRAPH.


 


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


 


 
13

--------------------------------------------------------------------------------

 
 
IN  WITNESS  WHEREOF,  Guarantor  has  caused  this  Guaranty  Agreement  to  be
executed as of the day and year first above written.
 



 
TECHPRECISION CORPORATION
 
a Delaware corporation
         
By:
/s/ Richard F. Fitzgerald    
Name:
Richard F. Fitzgerald
   
Its:
Chief Financial Officer



 
 


THE COMMONWEALTH OF PENNSYLVANIA
§
   
§ ss.
COUNTY OF CHESTER
§



 
On this 18th day of December, 2014, personally appeared Richard F. Fitzgerald,
Chief Financial Officer of TECHPRECISION CORPORATION, signer and sealer of the
foregoing instrument, and acknowledged the same to be his free act and deed in
his capacity as such Chief Financial Officer, and the free act and deed of
TECHPRECISION CORPORATION before me.



  /s/ Diane V. DiFulvio  
Name: Diane V. Difulvio
 
Commissioner of the Superior Court/
 
Notary Public,
 
My Commission Expires:



 


 


[Signature Page to Guaranty Agreement]
 
 

--------------------------------------------------------------------------------